United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1295
                                    ___________

Leo J. Polack,                       *
                                     *
          Appellant,                 *
                                     * Appeal from the
    v.                               * United States Tax Court.
                                     *
Commissioner of Internal Revenue,    *
                                     *
          Appellee.                  *
                                ___________

                              Submitted: December 18, 2003

                                   Filed: May 3, 2004
                                    ___________

Before LOKEN, Chief Judge, WOLLMAN and HANSEN, Circuit Judges.
                             ___________

LOKEN, Chief Judge.

       Leo Polack gave 1,040,000 shares of Zip Sort, Inc. nonvoting common stock
to his children. On his 1992 gift tax return, he reported $520,000 in taxable gifts,
relying on appraiser Gerald Gray’s opinion that the shares were worth $.50 each at
the time of the gifts. The Commissioner of Internal Revenue valued the shares at
$1.65 each and assessed a gift tax deficiency of $442,200. Polack paid the assessed
tax and petitioned the United States Tax Court for a redetermination of the deficiency.
At trial, the Commissioner did not contend that the stock was worth $1.65 per share,
instead relying on appraiser Brad Cashion’s valuation of $.88 per share. The Tax
Court found that the evidence supported the Commissioner’s valuation and
redetermined the gift tax based on a value of $.88 per share. Polack v. Commissioner,
83 T.C.M. (CCH) 1811 (2002). Polack appeals, challenging the court’s exclusion of
Zip Sort’s 1993 and 1994 financial statements and the court’s valuation
determination. We affirm.

       For gift tax purposes, the amount of a gift is the value of the property on the
date of the gift. 26 U.S.C. § 2512(a). “The value of the property is the price at which
such property would change hands between a willing buyer and a willing seller,
neither being under any compulsion to buy or to sell, and both having reasonable
knowledge of relevant facts.” 26 C.F.R. § 25.2512-1. The value of publicly traded
stock is usually based on market prices. See 26 C.F.R. § 25.2512-2(b)(1). For
closely held companies such as Zip Sort, stock value is best ascertained by relying on
arms-length sales or transfers near the valuation date. See Estate of Fitts v.
Commissioner, 237 F.2d 729, 731 (8th Cir. 1956). If as in this case there were no
contemporaneous transfers of the stock, or of stock in similar companies, the
Commissioner and the courts examine a variety of factors in determining the fair
market value of the company and its stock on the date in question. See Rev. Rul. 59-
60, 1959-1 C.B. 238-39.

       Polack purchased Zip Sort in 1987. The company prints bulk mail pieces and
prepares them for mailing. Prior to 1991, Zip Sort pre-sorted bulk mail according to
United States Postal Service criteria to obtain a four-cent postage discount, which Zip
Sort shared equally with its customers. In 1991, the company qualified for a new
value-added refund program, in which USPS granted a nine-tenths of a cent discount
for pre-sorted bulk mail bearing printed bar codes. Zip Sort retained all the value-
added refund income (VARI) that it received in 1991, resulting in the pre-sorting
division’s first profitable year. In 1992, as a result of customer pressure to share
VARI, Zip Sort retained $1,029,674 of its $1,147,100 in gross VARI. Thus, to
determine the value of Zip Sort common stock at the time of the December 1992 gifts,



                                         -2-
it was important to estimate both the amount of future VARI and the portion of future
VARI that Zip Sort would share with its customers.

       Gerald Gray prepared his valuation report at Polack’s request a few months
after the December 1992 gifts. Based on discussions in which Polack estimated that
Zip Sort would retain only 25-35% of future VARI, Gray projected that Zip Sort’s net
VARI would equal 3.89% of its future sales, or $350,000 in 1993. Gray also
projected that Zip Sort’s future capital expenditures would be $200,000 per year from
1993 through 1995 and $150,000 per year thereafter, and he excluded a $170,000
non-operating asset reflected on Zip Sort’s unaudited financials because Polack
advised that it was substantially offset by a $150,000 debt to Polack.

       Brad Cashion prepared his appraisal of the Zip Sort stock many years later, at
the Commissioner’s request. Cashion’s report was based in part on an April 1999
tour of Zip Sort’s facilities during which he questioned Dana Rhoads, Zip Sort’s
president in charge of operations, to gather background information. Based on
Rhoads’s answers, Cashion projected that, as of December 31, 1992, the date of the
gifts to be valued, Zip Sort’s gross VARI would equal 18% of future sales and that
Zip Sort would retain 50% of its VARI receipts, resulting in net VARI of $810,000
in 1993. Cashion projected Zip Sort’s annual capital expenditures to be $100,000 in
most years, and he included the $170,000 non-operating asset in estimating the
company’s value at the time of the gifts.

       The appraisals by Gray and Cashion were in substantial agreement except for
three significant items -- future net VARI, future capital expenditures, and whether
to include the non-operating asset. Thus, the decision whether to value the Zip Sort
nonvoting common shares at $.50 or $.88 per share at the time of the gifts turned on
whether Gray or Cashion made the more credible analysis of these three items. The
Tax Court credited Cashion. With respect to net VARI, the court found that Cashion
reasonably relied on what Rhoads told him, that Cashion’s projection of 50% VARI

                                         -3-
retention was consistent with Zip Sort’s retention of other USPS discounts, and that
Gray’s “bald projection of $350,000” was not based on credible evidence. With
respect to capital expenditures, the court found Cashion’s projections “reliable and
probative of [Zip Sort’s] value” because they were based on Rhoads’s statements and
Zip Sort’s operational history. With respect to the non-operating asset, the court
rejected Polack’s uncorroborated testimony of an offsetting debt “in the face of the
evidence that the asset was listed on [Zip Sort’s] balance sheet at a value
approximating $170,000.”

       On appeal, Polack first argues that the Tax Court abused its discretion when
it excluded Zip Sort’s 1993 and 1994 financial data and refused to permit Polack’s
expert Gray to use that data to refute or impeach Cashion’s 1999 estimate of the
common stock’s fair market value in December 1992. The Tax Court sustained the
Commissioner’s objection, observing that “what happened in 1994 is not going to
change the Court’s view on what was a reasonable appraisal.” Counsel for Polack
then made the following offer of proof:

             The 1993 and 1994 financial statements indicate, in fact, that the
      income numbers that Zip Sort experienced were less than the appraisal
      that has been submitted by [Gray], and were over $650,000 less than the
      appraisal that’s been submitted by [Cashion], which would drastically
      decrease the value [of the nonvoting common stock].

In an offer of proof, a party must “express[] precisely the substance of the excluded
evidence” to inform both the trial court and the appellate court why exclusion of the
evidence was prejudicial error. Strong v. Mercantile Trust Co., N.A., 816 F.2d 429,
432 (8th Cir. 1987), cert. denied, 484 U.S. 1030 (1988); see FED. R. EVID. 103(a)(2),
made applicable to Tax Court proceedings by 26 U.S.C. § 7453. The Tax Court’s
decision to exclude evidence is reviewed for abuse of discretion. See Sather v.
Commissioner, 251 F.3d 1168, 1176 (8th Cir. 2001).


                                         -4-
       Whether evidence relating to subsequent events is admissible in determining
the fair market value of property on an earlier date is an issue of relevance. Most
subsequent events are not relevant because “the measure of the tax must be
determined according to the situation as it existed on the date [in question], and not
according to subsequent events.” Morris v. Commissioner, 761 F.2d 1195, 1201 (6th
Cir. 1985), quoting Walter v. United States, 341 F.2d 182, 185 (6th Cir. 1965).
“Information that the hypothetical willing buyer could not have known is obviously
irrelevant to this calculation.” First Nat’l Bank of Kenosha v. United States, 763 F.2d
891, 894 (7th Cir. 1985); accord Saltzman v. Commissioner, 131 F.3d 87, 93 (2d Cir.
1997). But subsequent events that shed light on what a willing buyer would have
paid on the date in question are admissible, such as “evidence of actual sales prices
received for property after the date [in question], so long as the sale occurred within
a reasonable time . . . and no intervening events drastically changed the value of the
property.” First Nat’l Bank of Kenosha, 763 F.2d at 894; see Schnorbach v.
Kavanagh, 102 F. Supp. 828, 834 (W.D. Mich. 1951).1

       Based on Polack’s offer of proof, the 1993 and 1994 unaudited financials were
not relevant. In general, courts exclude “post-transaction earnings [because they]
would not have been known to a prospective purchaser on the critical date.” Krapf
v. United States, 977 F.2d 1454, 1460 (Fed. Cir. 1992), citing Fehrs v. United States,
620 F.2d 255, 264 n.6 (Ct. Cl. 1980). Here, Polack asserts on appeal that the 1993
and 1994 financials were relevant because they show that Zip Sort “certainly did not


      1
          We reject the Commissioner’s contention that the proffered testimony by
expert Gray was inadmissible because it concerned matters not contained in his
valuation report. The Tax Court rules provide that an expert witness “may be allowed
. . . to cover matters arising after the preparation of the report,” and may be permitted
to testify to matters outside the scope of his report “where the expert witness testifies
. . . only in rebuttal to another expert witness.” TAX CT. R. 143(f)(1) & (2). Thus, if
the 1993 and 1994 financials were relevant, Gray would have been an appropriate
witness to explain their relevancy.

                                          -5-
achieve the percentage of value added refund that Cashion projected.” But that
assertion was not part of the offer of proof at trial, and from our review of the record
it is inaccurate. The proffered 1993 income statement reflected gross VARI of
$1,402,484 that year with $201,131 remitted to Zip Sort customers. This left net
VARI of over $1,200,000 retained by Zip Sort in 1993, $390,000 more than Cashion
estimated and $850,000 more than Gray estimated. Zip Sort’s net income in 1993
was less than either expert projected for a different reason -- they both estimated sales
of $9,000,000 in 1993, whereas the actual sales were $7,378,051. In these
circumstances, the Tax Court did not abuse its discretion in excluding Zip Sort’s 1993
and 1994 financials and rebuttal testimony by Gray based on those financials.

       Polack next argues that the Tax Court’s valuation determination was clearly
erroneous because Cashion’s stock valuation opinion was based on “speculation,
conjecture and unwarranted assumptions.” The valuation of property for federal tax
purposes is a question of fact we review for clear error. Estate of Ford v.
Commissioner, 53 F.3d 924, 926 (8th Cir. 1995). In this case, the fact intensive
valuation issue required the Tax Court to weigh the credibility of experts Gray and
Cashion in order to resolve their conflicting projections of Zip Sort’s future net VARI
and future capital expenditures and their disagreement over whether to exclude a non-
operating asset reflected on Zip Sort’s 1992 financials because of an unrecorded
offsetting debt to Polack. Based on our careful review of the record and the Tax
Court’s lengthy explanation of why it found Cashion’s treatment of these disputed
items more reliable, we conclude that the court’s determination of fair market value
for gift tax purposes was not clearly erroneous.

       Finally, Polack argues that the Tax Court erred in not shifting the burden of
proof after the Commissioner abandoned his initial valuation theory in favor of expert
Cashion’s valuation opinion. The Tax Court noted but did not decide the burden of
proof issue because it concluded that a preponderance of the evidence supported the



                                          -6-
Commissioner’s valuation. This was not error. “The shifting of an evidentiary
burden of preponderance is of practical consequence only in the rare event of an
evidentiary tie . . . .” Cigaran v. Heston, 159 F.3d 355, 357 (8th Cir. 1998).

      The judgment of the Tax Court is affirmed.
                     ______________________________




                                      -7-